DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of the invention of Group II, claims 9-16 and 20-23, in the reply filed on 08/26/2022 and of the species: initiator group-polymer-R7 structure where (i) the initiator group is -R1(C=O)NHOH or -R1(C=O)NCH3OH (i.e. a hydroxamic acid) having a pentanol group as R1; (ii) the polymer is a polyethylene glycol -(CH2CH2O)n- and (ii) R7 is -H or -CH3, in the supplemental reply filed on 11/15/2022 is acknowledged.  No prior art having been found that anticipates or renders obvious the elected species, the prior art search has been expanded to the extent of determining patentability of the generic claims of the elected invention.  Accordingly, the provisional election of species requirement is hereby withdrawn.  
Claims 1-8 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/26/2022.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 10/22/2019 and 11/26/2019 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Claim Interpretation
With respect to claims 9-16 and 20-23, the Office considers the preamble term "A [or The] pharmaceutical ..." to be a statement of intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention (herein, as a pharmaceutical), rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc., v. Hewlett-Packard Co., 182 F. 3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir, 1999).

Objection – Claims
	Claim 10 is objected to because of the following informalities: in line 4, the word “type” should be deleted as superfluous (cf., line 11).  
	Claim 20 is objected to because of the following informalities: in line 3, the word “and” should be deleted as superfluous and in line 7, --; and-- should be inserted after “radicals”.  Further, in line 5 “orSO2OHO” should read –or SO2OHO--.  
	Appropriate correction of the aforementioned claims is required.    

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 10, the claim is indefinite due to improper Markush language in the various recitations of "selected from the group comprising ..." (see lines 6, 14, 19, 21).  It is improper to use the term “comprising” instead of “consisting of”. See MPEP § 2173.05(h). Indeed, the use of “comprising’ renders the overall scope of the groups indeterminate.  Further, recitation of the closed transition term “consists of” followed by the open “comprising” term in lines 14, 19 and 21 renders the scope of “initiator group-polymer-R7” structures unclear. That is, it is not clear whether claim 10 should be narrowly construed to polymer units selected only from the specifically recited units or broadly read as inclusive of polymer formed of unspecified units in addition to one or more of the specific units recited in the claim.   For purposes of substantive examination, the latter interpretation is being adopted, in accordance with the principal of giving the broadest reasonable interpretation to pending claims. See MPEP § 2173.01(1). However, clarification and appropriate correction are required.
Claims 11-16 and 20-23 depend from claim 10 such that the reasoning used to reject claim 10 will be relied upon to reject the depend portions of said claims.  

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13, 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2003/00737792 A1) in combination with Agrawal et al (Reactive & Functional Polymers 39 (1999) 155-164) (‘Agrawal’).
	Regarding Claims 9, 10 and 20, Moore is directed to anionic polymerization of styrene initiated with n-butyl lithium to prepare polystyrene having an “initiator group-polymer-R7 structure” wherein the initiator group is a residue of the lithium organyl, specifically C4H9 [i.e., CH3(CH2)3-, per claim 20] and R7 is -CH3 (from termination of the polystyryl anion with methanol; see Fig. 7.1 and paras [0046] and [0206]).  Moore does not disclose the claimed structure which further comprises one or more functional hydroxamic acid groups having a formula -R1(C=O)NHOH or -R1(C=O)NCH3OH.  However, in the same field of endeavor, Agrawal describe poly(styrene-p-hydroxamic acids) utile as chelating ion exchange resins and synthesized from polystyrene as detailed in section 2 (see page 156).  The synthesized polymer comprises functional hydroxamic acid groups as para-substituted substituents on styrene units corresponding to the claimed units 
    PNG
    media_image1.png
    201
    132
    media_image1.png
    Greyscale
where R2 is selected from -H and -CH3 [per claims 9-10; see Agrawal, Table 1 (page 158); Unsubstituted (I) and N-methyl (II)].  As Agrawal generally describes the synthesis of N-substituted poly(styrene-p-hydroxamic acids) from polystyrene without limitation as to mode of preparation of the latter (see page 155, final full sentence), those of ordinary skill would have reasonably expected a polystyrene prepared via anionic polymerization as per Moore to be a viable starting material.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal by synthesizing the poly(styrene-p-hydroxamic acid) (I) or (II) from a polystyrene prepared as per Moore, thereby producing a species of “initiator group-polymer-R7 structure” as claimed herein.  Such substitution of one known material (polystyrene of Moore) for another (polystyrene moiety of Agrawal) in the prior art synthesis would have been expected to yield predictable results to one of ordinary skill in the art prior to the effective filing date of the present application, viz., a poly(styrene-p-hydroxamic acid) displaying equivalent utility as a chelating ion-exchange resin.   
	Regarding Claim 11, the recited limitation to R1 being a pentanol group or a phenol group is further limiting only where the initiator group is selected from hydroxamic acid-functionalized groups of the formula defined in claim 10, and does not preclude selection of “residues of a lithium organyl” as an alternative initiator group.  Hence, the further limitation fails to distinguish the claimed structure over the proposed combination of Moore and Agrawal. 
	Regarding Claims 13, 14 and 21-22, Moore in combination with Agrawal renders obvious subject matter of claim 10 as discussed above.  Moore further discloses polymerization conditions giving a desirable molecular weight distribution of Mw/Mn = 1.1 (see paras [0185] and [0278], Table 7.2), which value falls within the claimed ranges for polydispersity as recited in each of said claims.    

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fong et al (US 5308498) is cited as pertinent to water-soluble polymer containing at least four mole percent of a hydroxamic acid mer unit having the structure:
    PNG
    media_image2.png
    101
    85
    media_image2.png
    Greyscale
wherein R is hydrogen, methyl or mixtures thereof (note col. 3).  The cited art does not teach the present invention, in particular, a pharmaceutical having an initiator group-polymer-R7 structure, which further comprises one or more functional groups having a formula -R1(C=O)NHOH or -R1(C=O)NCH3OH, wherein the polymer consists of units selected from the groups of specific units as recited in present claim 10.  

Allowable Subject Matter
Claims 12, 15, 16 and 23 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claim.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to Moore and Agrawal et al, discussed above, does not describe the inventions of instant claims 12, 15-16 and 23, or provide proper rationale to modify their respective inventions into the invention of any of said claims.  
Further as to the prior art patent cited in the restriction requirement (USP 4613616), it is noted that the patent is directed to polymeric iron chelators based upon hydroxamic acids having the general formula 
    PNG
    media_image3.png
    150
    87
    media_image3.png
    Greyscale
wherein R is hydrogen or lower alkyl and n is about 40 to about 300 or more (note cols. 3-4).  The present invention distinguishes over the ‘616 patent primarily by requiring the polymer of the claimed structure “initiator group-polymer-R7” to be selected from the groups of specific units recited in present claim 10, such as 
    PNG
    media_image4.png
    200
    118
    media_image4.png
    Greyscale
, or to be prepared by a process comprising the step of providing at least one monomer selected from the group of specific epoxides, acrylics or styrenes as recited in present claim 1.  The ‘616 patent does not teach or adequately suggest the polymer units or corresponding monomer reactants requisite to the present invention. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/12-08-22